Dismissed and Memorandum Opinion filed May 27, 2004








Dismissed and Memorandum Opinion filed May 27, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00929-CV
____________
 
KOLL REAL ESTATE GROUP, INC., Appellant
 
V.
 
JEREMIAH WYATT, AS REPRESENTATIVE
OF THE ESTATE OF AMOS WYATT, Appellee
 

 
On Appeal from the
10th District Court
Galveston County,
Texas
Trial Court Cause
No. 01CV0684
 

 
M E M O R A N D U M   O P I N I O N
This is an accelerated appeal from an order denying appellant=s special appearance.
On May 20, 2004, appellant filed a motion to dismiss the
appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed May 27, 2004.
Panel consists of Justices Fowler,
Edelman, and Seymore.